DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the injection device in claims 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an injection device” in claims 15 and 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 4 and 6 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites in part “the first intake opening and the second intake opening are arranged substantially diametrically in the housing casing” at lines 2 – 3.  It is unclear to what the openings are arranged diametrically.  For examination purposes, this limitation will be interpreted as the first intake opening and the second intake opening are arranged along the housing casing.
The claim limitation “an injection device” in claims 15 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (U.S. Patent Application Publication No. US 2002/0152746 A1).

    PNG
    media_image1.png
    435
    566
    media_image1.png
    Greyscale

Regarding claim 1, Mikami discloses an exhaust gas aftertreatment system for an internal combustion engine, the exhaust gas aftertreatment system comprising a first aftertreatment element (70) including a first inlet region (1st inlet) and a first outlet region (1st outlet) (See annotated Figure 18 and Figure 19; paragraph [0109]); and a second aftertreatment element (73) including a second inlet region (2nd inlet) and a second outlet region (2nd outlet) (See annotated Figure 18 and Figure 19; paragraph [0109]); wherein the first outlet region (1st outlet) is connected to the second inlet region (2nd inlet) via at least one connection section (connection section), and the at least one connection section (connection section) extends outside of the first aftertreatment element (70) (See annotated Figure 18 and Figure 19; paragraph [0110]), wherein at least parts of the first inlet region (1st inlet) and of the second inlet region (2nd inlet)  are arranged in a common distributor housing (72) (See annotated Figure 18 and Figure 19; paragraph [0106]).
Regarding claim 2, Mikami further discloses that the first inlet region (1st inlet) and the second inlet region (2nd inlet) are separated by at least one partition (71a) (See annotated Figure 18; paragraphs [0106] and [0108] – [0110]).
Regarding claim 3, Mikami further discloses that the common distributor housing (72) includes a housing casing (71) in which the at least one partition (71a) is inserted (See annotated Figure 18; paragraph [0106]).
Regarding claim 4, as best understood in view of the 112(b) issues noted above, Mikami further discloses the first aftertreatment element (70) including at least a first casing (70a), the second aftertreatment element (73) including a second casing (2nd casing), and wherein the common distributor housing (72), first casing  (70a) and second casing (2nd casing) are formed substantially in one piece (See annotated Figure 18).
Regarding claim 5, Mikami further includes that the common distributor housing (72) includes a first intake opening (71e) and a second intake opening (71f), and at least one of the first and second intake openings (71e, 71f) is arranged radially on the housing casing (71) (See annotated Figure 18; paragraph [0107]).
Regarding claim 6, as best understood in view of the 112(b) issues noted above, Mikami further discloses that the first intake opening (71e) and the second intake opening (71f) are arranged substantially diametrically on the housing casing (71) (See annotated Figure 18; paragraph [0107]).
Regarding claim 7, Mikami further discloses that the at least one partition (71a) has at least one through-opening (See annotated Figure 18 – the at least one through-opening is in the center of the partition (valve body 71a) which a pin passes through to allow for rotation of the partition).
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Mikami further discloses that the at least one partition (71a) has at least in part a substantially planar profile (See annotated Figure 18 and Figures 19 – 21).
Regarding claim 11, Mikami further discloses that the at least one partition (71a) has a curved profile at least in a flow direction (See annotated Figure 18 – since the partition (71a) is spans the length of the central conduit (71), and the central conduit has a circular cross-section, the partition will have a curved profile at least in the flow direction).
Regarding claim 13, Mikami further discloses that the first aftertreatment element (70) and the second aftertreatment element (73) are configured and arranged coaxially one behind the other (See annotated Figure 18).
Regarding claim 14, Mikami further discloses that the at least one connection section (connection section) is configured and arranged to at least in part to mix the exhaust gas (See annotated Figure 18 – mixing occurs in the connection section merely by virtue of the exhaust flowing through the connection section).

Claims 1 – 6 and 10 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stieglbauer (U.S. Patent Application Publication No. US 20080245060 A1).

    PNG
    media_image2.png
    607
    997
    media_image2.png
    Greyscale


Regarding claim 1, Stieglbauer discloses an exhaust gas aftertreatment system for an internal combustion engine, the exhaust gas aftertreatment system comprising a first aftertreatment element (6’) including a first inlet region (1st inlet) and a first outlet region (1st outlet) (See annotated Figure 2a; paragraph [0045]); and a second aftertreatment element (4’) including a second inlet region (2nd inlet) and a second outlet region (2nd outlet) (See annotated Figure 2a; paragraph [0045]); wherein the first outlet region (1st outlet) is connected to the second inlet region (2nd inlet) via at least one connection section (connection section), and the at least one connection section (connection section) extends outside of the first aftertreatment element (6’) (See annotated Figure 18; paragraphs [0045] and [0046]), wherein at least parts of the first inlet region (1st inlet) and of the second inlet region (2nd inlet)  are arranged in a common distributor housing (2’) (See annotated Figure 2a; paragraphs [0040] and [0045]).
Regarding claim 2, Stieglbauer further discloses that the first inlet region (1st inlet) and the second inlet region (2nd inlet) are separated by at least one partition (7’) (See annotated Figure 2a; paragraphs [0040] and [0045]).
Regarding claim 3, Stieglbauer further discloses that the common distributor housing (2’) includes a housing casing (the portion of 2’ surrounding first aftertreatment element 6’, and 9’) in which the at least one partition (7’) is inserted (See annotated Figure 18; paragraphs [0040] and [0045]).
Regarding claim 4, as best understood in view of the 112(b) issues noted above, Stieglbauer further discloses the first aftertreatment element (6’) including at least a first casing, the second aftertreatment element (4’) including a second casing, and wherein the common distributor housing (2’), first casing and second casing are formed substantially in one piece (See annotated Figure 2a).
Regarding claim 5, Stieglbauer further includes that the common distributor housing (2’) includes a first intake opening (1st intake) and a second intake opening (2nd intake), and at least one of the first and second intake openings is arranged radially on the housing casing (the portion of 2’ surrounding first aftertreatment element 6’, and 9’) (See annotated Figure 2a; paragraphs [0045] and [0046]).
Regarding claim 6, as best understood in view of the 112(b) issues noted above, Stieglbauer further discloses that the first intake opening (1st intake) and the second intake opening (2nd intake) are arranged substantially diametrically on the housing casing (the portion of 2’ surrounding first aftertreatment element 6’, and 9’) (See annotated Figure 2a; paragraph [0045]).
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Stieglbauer further discloses that the at least one partition (7’) has at least in part a substantially planar profile (See annotated Figure 2a).
Regarding claim 11, Stieglbauer further discloses that the at least one partition (7’) has a curved profile at least in a flow direction (See annotated Figure 2a – when viewed in the flow direction, the partition will have a curved profile).
Regarding claim 12, Stieglbauer further discloses that the at least one partition (7’) has at least one bent edge (See annotated Figure 2a, which shows that the partition bends at the upstream most side to form a taper).
Regarding claim 13, Stieglbauer further discloses that the first aftertreatment element (6’) and the second aftertreatment element (4’) are configured and arranged coaxially one behind the other (See annotated Figure 2a).
Regarding claim 14, Stieglbauer further discloses that the at least one connection section (connection section) is configured and arranged to at least in part to mix the exhaust gas (See annotated Figure 2a – mixing occurs in the connection section merely by virtue of the exhaust flowing through the connection section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stieglbauer in view of Simko (U.S. Patent No. US 5,410,876).
Regarding claim 9, Stieglbauer discloses the claimed invention except for at least two partitions which delimit at least one compensating space between the first inlet and the second inlet.
Simko is directed to an exhaust aftertreatment system.  Simko specifically discloses an exhaust system that includes at least two partitions (72) which delimit a space (76) therebetween to reduce heat transfer (Figures 4A – 4D; column 5, lines 1 – 5).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Stieglbauer to include at least two partitions which delimit at least one compensating space between the first inlet and the second inlet as taught by Simko, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Simko, it is well known for an exhaust system to include at least two partitions which delimit a space therebetween to reduce heat transfer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stieglbauer to include at least two partitions which delimit at least one compensating space between the first inlet and the second inlet as taught by Simko, as such a modification is merely replacing the single wall partition (7’) of Stieglbauer with a partition of a double wall construction with a space between the walls as taught by Simko and the results of such a modification would have been predictable, namely, to reduce heat transfer between the sections of the exhaust system.  Upon modifying Stieglbauer as noted above, the space between the partitions would be located between the first inlet region and the second inlet region of Stieglbauer.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Kato (U.S. Patent Application Publication No. US 2011/0047994 A1).
Regarding claim 15, as best understood in view of the 112(a) and (b) issues noted above, Mikami discloses the claimed invention except for that the at least one connection section includes an injection device.
Kato is directed to an exhaust aftertreatment system.  Kato specifically discloses an exhaust system which includes an injection device (19) for injecting urea into a space (17) upstream of an SCR catalyst (15) (Figure 2; paragraph [0023]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mikami such that the at least one connection section includes an injection device as taught by Kato, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kato, it is well known for an exhaust system to include an injection device for injecting urea into a space upstream of an SCR catalyst.  Further, Mikami discloses that second aftertreatment element (73) can be an SCR catalyst (paragraph [0148]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikami such that the at least one connection section includes an injection device as taught by Kato, as such a modification is merely the inclusion of a urea injection device upstream of the second aftertreatment element (73) of Mikami (which as disclosed can be an SCR catalyst), and the results of such a modification would have been predictable, namely, providing urea into the exhaust system, which would assist with the reduction of NOx by the second aftertreatment element (73).  Additionally, as noted above and as disclosed by Kato, it is well known for the injection device to be upstream of the SCR catalyst to provide the urea to the SCR catalyst.  When modifying Mikami to include the injection device, the only place such an injection device could be included to be upstream of the second aftertreatment element 73 would be in the connection section.
Regarding claim 16, Mikami as modified by Kato further discloses wherein the injection device (19) is configured and arranged to inject urea into the at least one connection section (paragraph [0023] of Kato).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:  None of the cited references either alone or in combination discloses the combination of limitations specified in the claims.  Specifically, the first inlet region and the second inlet region separated by at least one partition, the at least one partition having at least one through-opening, and the at least one through-opening configured to be closed by a flap is not disclosed by the prior art.  Further, it does not appear that either Mikami or Stieglbauer could be modified such that the at least one partition has at least one through-opening, and the at least one through-opening is configured to be closed by a flap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Accordingly, claims 1 – 7 and 9 – 16 are rejected, and claim 8 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746